In a proceeding pursuant to CPLR article 78 to review a determination of the Town of Patterson, the appeal is from a judgment of the Supreme Court, Putnam County (O’Rourke, J.), dated April 26, 2005, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The petitioner failed to establish that the respondents did not take the hard look required under the State Environmental Quality Review Act (see ECL art 8; Matter of Halperin v City of New Rochelle, 24 AD3d 768 [2005]; Matter of Philipstown Dirt *659Rds. Assn. v Town Bd. of Town of Philipstown, 246 AD2d 656 [1998]). Thus, the Supreme Court properly denied the petition and dismissed the proceeding. Miller, J.P., Ritter, Spolzino and Dillon, JJ., concur.